Exhibit 10

 

2010 Non-Employee Director
Restricted Stock Plan

 

Tropicana Las Vegas Hotel and Casino, Inc.

 

Effective September 16, 2010

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Establishment, Purpose, and Duration

1

 

 

Article 2. Definitions

1

 

 

Article 3. Administration

3

 

 

Article 4. Amount of Restricted Stock Subject to this Plan

3

 

 

Article 5. Restricted Stock

3

 

 

Article 6. Transferability of Restricted Stock

4

 

 

Article 7. Rights of Participant

4

 

 

Article 8. Amendment, Modification, Suspension and Termination

4

 

 

Article 9. Successors

5

 

 

Article 10. General Provisions

5

 

i

--------------------------------------------------------------------------------


 

Tropicana Las Vegas Hotel and Casino, Inc.
2010 Non-Employee Director Restricted Stock Plan

 

Article 1.  Establishment, Purpose, and Duration

 

1.1        Establishment.  Tropicana Las Vegas Hotel and Casino, Inc., a
Delaware corporation (the “Company”), establishes an incentive compensation plan
to be known as the Tropicana Las Vegas 2010 Non-Employee Director Restricted
Stock Plan (this “Plan”), as set forth herein.  The Plan will become effective
on the date it is approved by the Board (the “Effective Date”).

 

1.2        Purpose of this Plan.  The purpose of this Plan is to provide
one-time grant of Restricted Stock to each Participant, thereby providing a
means for each Participant to acquire and maintain stock ownership in the
Company, and thusly linking the personal interests of each Participant to those
of the Company’s stockholders.

 

Article 2.  Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below.

 

2.1                         “Board” or “Board of Directors” means the Board of
Directors of the Company.

 

2.2                         “Code” means the U.S. Internal Revenue Code of 1986,
as amended from time to time.  For purposes of this Plan, references to sections
of the Code shall be deemed to include references to any applicable regulations
thereunder and any successor or similar provision.

 

2.3                         “Committee” means the Compensation and Governance
Committee of the Board or a subcommittee thereof, or any other committee
designated by the Board to administer this Plan.  The members of the Committee
shall be appointed from time to time by and shall serve at the discretion of the
Board.  If the Committee does not exist or cannot function for any reason, the
Board may take any action under this Plan that would otherwise be the
responsibility of the Committee.

 

2.4                         “Company” means Tropicana Las Vegas Hotel and
Casino, Inc., a Delaware corporation, and any successor thereto as provided in
Article 9.

 

2.5                         “Director” means any individual who is a member of
the Board of Directors of the Company.

 

2.6                         “Employee” means any person, including officers of
the Company, employed by the Company or any Subsidiary.  Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

2.7                         “Effective Date” has the meaning set forth in
Section 1.1.

 

2.8                         “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.

 

2.9                         “Fair Market Value” means, as of any date, the value
of any share of Stock determined as follows:

 

(a) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the National Market of the National
Association of Securities Dealers, Inc. Automated Quotation System (“Nasdaq”) or
the New York Stock Exchange (“NYSE”), its Fair Market Value will be the closing
sales price for the Stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system on the grant date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

 

1

--------------------------------------------------------------------------------


 

(b) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a share of Stock will
be the mean between the high bid and low asked price for such date or, if there
is no high bid and low asked prices for the Stock on such date, the high bid and
low asked for the Stock on the grant date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or

 

(c) If the Stock is neither listed on an established stock exchange or national
market nor regularly quoted by a recognized securities dealer, the Fair Market
Value will be determined in good faith by the Committee.

 

The definition of Fair Market Value may be specified in the Restricted Stock
Agreement and may differ from the foregoing (depending on whether Fair Market
Value is in reference to the grant or vesting of Restricted Stock).

 

2.10                  “Non-Employee Director” means a Director of the Company
who is not an Employee.

 

2.11                  “Participant” means an individual granted Restricted Stock
as set forth in Article 5.

 

2.12                  “Permitted Transfer” means (i) any transfer of shares of
Restricted Stock by a Participant to any “family member” as such term is defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transfer specifically approved by the Committee
after taking into account any state, federal, local or foreign tax and
securities laws and any other laws applicable to Restricted Stock, or (ii) any
transfer expressly permitted by the Restricted Stock Agreement.

 

2.13                  “Plan” means the Tropicana Las Vegas Hotel and
Casino, Inc. 2010 Non-Employee Director Incentive Plan.

 

2.14                  “Restricted Stock” means the right to receive a share of
Stock on the date that such Restricted Stock vests, subject to the Company’s
withholding shares of Stock otherwise distributable to the Participant to
satisfy the withholding obligations set forth in Article 9.  Unless and until a
share of Restricted Stock has vested in the manner set forth in Section 5.2, the
Restricted Stock will be subject to the restrictions set forth herein and must
bear the legend set forth in Section 5.4 or as required by the Committee
pursuant to Section 10.1.

 

2.15                  “Restricted Stock Agreement” means any written notice,
agreement, terms and conditions, contract or other instrument or document
evidencing a grant of shares of Restricted Stock, including through electronic
medium, which shall contain such terms and conditions with respect to the
Restricted Stock as the Committee shall determine consistent with this Plan. 
The Restricted Stock Agreement is subject to the terms and conditions of this
Plan.

 

2.16                  “Securities Act” means the Securities Act of 1933, as
amended.

 

2.17                  “Stock” means Class A Common Stock, $.01 par value per
share, of the Company.

 

2.18                  “Stockholders’ Agreement” means that certain Stockholders’
Agreement among the Company and each of the Company’s stockholders dated as of
July 1, 2009, as it may be amended from time to time.

 

2.19                  “Subsidiary” means any corporation or other entity,
whether domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than fifty percent (50%) by reason of
stock ownership or otherwise.

 

2.20                  “Termination of Service” means the time when a Participant
ceases to be a Director for any reason, including, without limitation, a
termination by resignation, removal, failure to be elected, death or
retirement.  The Committee, in its sole discretion, shall determine the effect
of all matters and questions relating to a Termination of Service.

 

2

--------------------------------------------------------------------------------


 

Article 3.  Administration

 

3.1        General.  The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan.  The
Committee may employ attorneys, consultants, accountants, agents and other
individuals, any of whom may be an employee of the Company and/or its
Subsidiaries, and the Committee, the Board of Directors and the Company shall be
entitled to rely upon the advice, opinions or valuations of any such
individuals.  All actions taken and all interpretations and determinations made
by the Committee shall be final and binding upon the Participants, the Company
and all other interested individuals.

 

3.2        Authority of the Committee.  The Committee shall have full and
exclusive discretionary power to (i) interpret the terms and the intent of this
Plan and any Restricted Stock Agreement or other agreement or document ancillary
to or in connection with this Plan, and (ii) to adopt such rules, regulations,
forms, instruments and guidelines for administering this Plan.  Such authority
shall include, but not be limited to, establishing all terms and conditions set
forth in Restricted Stock Agreements, construing any ambiguous provision of this
Plan or any Restricted Stock Agreement, determining Fair Market Value of the
Restricted Stock in accordance with Section 2.9 and, subject to Article 8,
adopting modifications and amendments to this Plan or any Restricted Stock
Agreement, including without limitation, any that are necessary to comply with
the laws of applicable jurisdictions.

 

3.3        Delegation.  The Committee may delegate to one or more of its members
or to one or more officers of the Company and/or its Subsidiaries or to one or
more agents or advisors such administrative duties as it may deem advisable, and
the Committee or any individuals to whom it has delegated duties as aforesaid
may employ one or more individuals to render advice with respect to any
responsibility the Committee or such individuals may have under this Plan.

 

Article 4.  Amount of Restricted Stock Subject to this Plan

 

The total number of shares of Restricted Stock to be granted under this Plan
shall be 8,000.

 

Article 5.  Restricted Stock

 

5.1        Grant of Restricted Stock.  Upon the Effective Date, the Committee
will grant Restricted Stock to the Participants in the following amounts:

 

(a)   Judy Mencher: 4,000 shares of Restricted Stock.

 

(b)   John Redmond: 4,000 shares of Restricted Stock.

 

5.2        Vesting of Restricted Stock.  Subject to Section 5.6, the Restricted
Stock will vest as follows:

 

(a)   Twenty-five percent (25%) of the shares of Stock subject to the Restricted
Stock will vest on July 1, 2010.

 

(b)   Twenty-five percent (25%) of the shares of Stock subject to the Restricted
Stock will vest on July 1, 2011.

 

(c)   Twenty-five percent (25%) of the shares of Stock subject to the Restricted
Stock will vest on July 1, 2012.

 

(d)   Twenty-five percent (25%) of the shares of Stock subject to the Restricted
Stock will vest on July 1, 2013.

 

5.3        Restricted Stock Agreement.  The Restricted Stock Agreement shall
specify the period(s) of restriction and the number of shares of Restricted
Stock granted as provided for in this Plan and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan, including, without limitation, a requirement that Participant enter into
the Stockholders’ Agreement, time-based restrictions

 

3

--------------------------------------------------------------------------------


 

and/or holding requirements or sale restrictions placed on the shares of Stock
by the Company upon vesting of such Restricted Stock.

 

5.4        Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 10.1 and such legends as required by the
Stockholders’ Agreement, each certificate representing shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

 

THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE TROPICANA LAS VEGAS HOTEL AND
CASINO, INC. 2010 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN, IN THE ASSOCIATED
RESTRICTED STOCK AGREEMENT AND IN THAT CERTAIN STOCKHOLDERS’ AGREEMENT AMONG THE
COMPANY AND EACH OF THE COMPANY’S STOCKHOLDERS DATED AS OF JULY 1, 2009, AS IT
MAY BE AMENDED FROM TIME TO TIME.  A COPY OF THIS PLAN AND SUCH RESTRICTED STOCK
AGREEMENT MAY BE OBTAINED FROM TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

5.5        Voting and Dividend Rights.  Subject to the requirements of the
Stockholders’ Agreement, to the extent permitted or required by law, as
determined by the Committee, the holder of shares of Restricted Stock will have
the same voting and dividend rights as all other holders of shares of Stock.

 

5.6        Termination of Services as a Director.  Upon any Termination of
Service, the balance of Participant’s Restricted Stock that has not vested as of
the date of the Termination of Service will immediately terminate.

 

5.7        Section 83(b) Election.  The Participant may either (i) make a timely
election, or (ii) refrain from making an election with the United States
Internal Revenue Service with respect to the grant of Restricted Stock under
Section 83(b) of the Code.  If a Participant makes an election pursuant to
Section 83(b) of the Code, the Participant shall be required to promptly provide
a copy of such election with the Company.

 

Article 6.  Transferability of Restricted Stock

 

Except for any Permitted Transfers, which Permitted Transfers may be subject to
any restrictions determined by the Committee and as set forth in the Restricted
Stock Agreement, Restricted Stock granted under this Plan may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except with
respect to interests in Restricted Stock which have been subject to a Permitted
Transfer, all Restricted Stock granted hereunder shall be exercisable only by
the Participant to whom such Restricted Stock was granted.

 

Article 7.  Rights of Participant

 

7.1        Board Service.  Neither this Plan nor any Restricted Stock Agreement
shall confer upon any Participant any right with respect to continuing such
Participant’s relationship with the Company as a Director or limit in any way
the right of the Company’s stockholders to terminate any Participant’s service
on the Board at any time or for any reason.

 

7.2        Rights as a Stockholder.  Except as otherwise provided herein,
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock until (i) such Restricted Stock vests and Participant becomes
the record holder of the resulting shares of Stock, and (ii) if required by the
Stockholders’ Agreement, Participant becomes a party to the Stockholders’
Agreement.

 

Article 8.  Amendment, Modification, Suspension and Termination

 

8.1        Amendment, Modification, Suspension and Termination.  Subject to
Section 8.2, the Committee may, at any time and from time to time, alter, amend,
modify, suspend or terminate this Plan and any Restricted Stock Agreement in
whole or in part.

 

4

--------------------------------------------------------------------------------


 

8.2        Restricted Stock  Previously Granted.  Notwithstanding any other
provision of this Plan to the contrary (other than Section 8.3), no termination,
amendment, suspension or modification of this Plan or a Restricted Stock
Agreement shall adversely affect in any material way any grant of Restricted
Stock previously granted under this Plan without the written consent of the
Participant.

 

8.3        Amendment to Conform to Law.  Notwithstanding any other provision of
this Plan to the contrary, the Board of Directors may amend this Plan or a
Restricted Stock Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming this Plan or a Restricted
Stock Agreement to any present or future law relating to plans of this or a
similar nature, and to the administrative regulations and rulings promulgated
thereunder.

 

Article 9.  Successors

 

All obligations of the Company under this Plan with respect to Restricted Stock
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger or consolidation of all or substantially all of the business and/or
assets of the Company.

 

Article 10.  General Provisions

 

10.1      Legend.  The certificates for Restricted Stock may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer of
such shares.

 

10.2      Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

10.3      Severability.  In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

 

10.4      Requirements of Law.  The granting of Restricted Stock under this Plan
shall be subject to all applicable laws, rules and regulations, and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

 

10.5      Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock upon the vesting of Restricted
Stock prior to:

 

(a)                            Obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and

 

(b)                           Completion of any registration or other
qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 

10.6      Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary or advisable to the lawful
issuance and sale of any shares of Stock hereunder, shall relieve the Company of
any liability in respect of the failure to issue or sell such shares of Stock as
to which such requisite authority shall not have been obtained.

 

10.7      Investment Representations.  The Committee may require any individual
receiving shares of Stock upon the vesting of Restricted Stock to represent and
warrant in writing that the individual is acquiring the shares of Stock for
investment and without any present intention to sell or distribute such shares
of Stock.

 

10.8      Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of this Plan, this Plan, and any Restricted Stock granted to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange
Act and any amendments thereto) that are requirements for the

 

5

--------------------------------------------------------------------------------


 

application of such exemptive rule.  To the extent permitted by applicable law,
this Plan and Restricted Stock granted hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

10.9      No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action which such entity deems to be necessary or
appropriate.

 

10.10    Governing Law.  This Plan and each Restricted Stock Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction. 
Unless otherwise provided in the Restricted Stock Agreement, recipients of
Restricted Stock under this Plan are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Delaware, to resolve
any and all issues that may arise out of or relate to this Plan or any related
Restricted Stock Agreement.

 

6

--------------------------------------------------------------------------------

 


 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

2010 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

 

FORM OF RESTRICTED STOCK GRANT NOTICE

 

Tropicana Las Vegas Hotel and Casino, Inc., a Delaware corporation (the
“Company”), pursuant to its 2010 Non-Employee Director Restricted Stock Plan
(the “Plan”), hereby grants to Participant listed below (“Participant”) 4,000
shares of Restricted Stock (the “Grant”) which upon vesting will entitle
Participant to an equal number of shares of Class A Common Stock, $.01 par value
per share, of the Company (“Stock”).  The Grant is subject to the terms and
conditions set forth herein, in the Restricted Stock Agreement attached hereto
as Exhibit A (the “Restricted Stock Agreement”) and in the Plan.  The Restricted
Stock Agreement and the Plan are incorporated herein by reference.  Capitalized
terms not specifically defined herein shall have the meanings specified in the
Plan.

 

Participant’s Name:

 

 

 

Participant’s Address:

 

 

 

Grant Date:

 

 

 

Total Number of Shares Subject to the Grant:

 

 

Vesting Schedule

 

Shares

 

Vest Date

 

 

 

 

 

 

 

25% of total Grant

 

July 1, 2010

 

 

 

 

 

 

 

25% of total Grant

 

July 1, 2011

 

 

 

 

 

 

 

25% of total Grant

 

July 1, 2012

 

 

 

 

 

 

 

25% of total Grant

 

July 1, 2013

 

By executing below, Participant agrees to be bound by the terms and conditions
of the Plan, the Restricted Stock Agreement, this Grant Notice and the
Stockholders’ Agreement.  Participant has reviewed the Restricted Stock
Agreement, the Plan, this Grant Notice and the Stockholders’ Agreement in their
entirety and fully understands all provisions of this Grant Notice, the
Restricted Stock Agreement, the Plan and the Stockholders’ Agreement. 
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, this Grant Notice or the Restricted Stock Agreement.

 

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO RESTRICTED STOCK GRANT NOTICE

 

FORM OF
TROPICANA LAS VEGAS HOTEL AND CASINO, INC.
RESTRICTED STOCK AGREEMENT

 

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) to which this
Restricted Stock Agreement (this “Agreement”) is attached, Tropicana Las Vegas
Hotel and Casino, Inc., a Delaware corporation (the “Company”), has granted to
Participant shares of Restricted Stock (the “Grant”) under the Company’s 2010
Non-Employee Director Restricted Stock Plan (the “Plan”).  The Restricted Stock
granted under the Plan will entitle Participant to an equal number of shares of
Class A Common Stock, $.01 par value per share, of the Company (“Stock”), upon
the vesting of such Resticted Stock as set forth in the Grant Notice.

 

ARTICLE 1.
GENERAL

 

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

 

1.2 Incorporation of Terms of Plan. The Grant is subject to the terms and
conditions of the Plan which are incorporated herein by reference.

 

ARTICLE 2.
GRANT OF RESTRICTED STOCK

 

2.1 Grant of Restricted Stock.  In consideration for Participant’s past and/or
continued service as a Non-Employee Director to the Company and for other good
and valuable consideration, effective as of the Grant Date and as set forth in
the Grant Notice, the Company grants to Participant shares of Restricted Stock
which upon vesting will entitle Participant to an equal number of shares of
Stock upon the terms and conditions set forth in the Plan and this Agreement,
subject to adjustments as provided in Article 8 of the Plan.

 

2.2 Consideration to the Company.  In consideration of the Grant by the Company,
Participant agrees to render faithful services to the Company as a Non-Employee
Director.  Nothing in the Plan or this Agreement shall confer upon Participant
any right with respect to continuing such Participant’s relationship with the
Company as a Non-Employee Director or limit in any way the right of the
Company’s stockholders to terminate any Participant’s service on the Board at
any time or for any reason.

 

ARTICLE 3.
RESTRICTED STOCK

 

3.1 Vesting of Restricted Stock.  Subject to Section 3.4, the Restricted Stock
will vest according to the vesting schedule set forth in the Grant Notice.

 

3.2 Legend.  Until such time as the Restricted Stock vests pursuant to
Section 3.1, each certificate representing shares of such Restricted Stock shall
bear the following legend:

 

THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE TROPICANA LAS VEGAS HOTEL AND
CASINO, INC. 2010 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN AND THE ASSOCIATED
RESTRICTED STOCK AGREEMENT.  A COPY OF SUCH PLAN AND RESTRICTED STOCK AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

 

In addition, each certificate representing shares of Restricted Stock shall bear
such legends required by the Stockholders’ Agreement.

 

--------------------------------------------------------------------------------


 

3.3 Voting and Dividend Rights.  Subject to the requirements of the
Stockholders’ Agreement, the Restricted Stock will have the same voting and
dividend rights as all other holders of shares of Stock.

 

3.4 Termination of Services as a Director.  Upon any Termination of Service, the
balance of Participant’s Restricted Stock that has not vested as of the date of
the Termination of Service will immediately terminate and such Restricted Stock
will no longer vest pursuant to Section 3.1.

 

3.5 Section 83(b) Election.  The Participant may either (i) make a timely
election, or (ii) refrain from making an election with the United States
Internal Revenue Service with to the grant of Restricted Stock under
Section 83(b) of the Code.  If a Participant makes an election pursuant to
Section 83(b) of the Code, the Participant shall be required to promptly provide
a copy of such election with the Company.

 

3.6 Transferability.  Except for any Permitted Transfers, Restricted Stock
granted under this Plan may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

 

ARTICLE 4.
MARKET STANDOFF AGREEMENT

 

In connection with the initial public offering of the Company’s securities and
upon request of the Company or the underwriters managing any underwritten
offering of the Company’s securities, Participant hereby agrees not to sell,
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any shares of Stock (other than those shares of Stock included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed one
hundred eighty (180) days) from the effective date of such registration as may
be requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the public offering.  In addition, in the event that either
(i) during the last 17 days of the “lock-up” period, the Company releases
earnings results or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the “lock-up” period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the “lock-up” period, then in either case the
expiration of the “lock-up” will be extended until the expiration of the 18-day
period beginning on the date of the release of the Company’s earnings results or
the occurrence of the material news or event, as applicable, unless the
underwriters waive such extension in writing.

 

ARTICLE 5.
OTHER PROVISIONS

 

5.1 Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon Participant, the Company and all other interested persons. No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.

 

5.2 Binding Agreement. Subject to the limitation on the transferability of the
Restricted Stock contained herein, this Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

5.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this
Section 5.3, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email (with confirmation of receipt) or when sent by certified mail
(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.

 

--------------------------------------------------------------------------------


 

5.4 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

5.5 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

5.6 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the United States Securities and Exchange
Commission thereunder, and state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Stock is granted, only in such a manner as to conform to such
laws, rules and regulations.  To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

5.7 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Grant in any material way without the prior written consent
of Participant.

 

5.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.6 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

5.9 Limitations Pursuant to Section 16. Notwithstanding any other provision of
the Plan or this Agreement, any Restricted Stock granted to any Participant and
this Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

5.11 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------

 